Citation Nr: 0030384	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-10 555	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture, left femur shaft and acetabulum with 
a history of limitation of motion of the left hip.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The appellant had active service from March 1958 to June 1960 
and from July 1974 to August 1978.  

A November 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado 
assigned a separate non-compensable rating for residuals of a 
fracture, left femur shaft and acetabulum with a history of 
limitation of motion of the left hip.  The appellant appealed 
the rating decision.  By rating decision dated in January 
2000, the RO granted the appellant a 20 percent rating.


FINDING OF FACT

On November 9, 2000, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.




		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 2 -


